 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Janet Hord
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
             EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     JANET HORD,                                Case No.: 2:18-cv-00231-MCE-KJN
12
                   Plaintiff,
13                                              STIPULATED REQUEST FOR
14         vs.                                  DISMISSAL OF DEFENDANT BILL ME
                                                LATER, INC.; ORDER
15 BILL ME LATER, INC.
16                 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
            STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT BILL ME LATER, INC.; ORDER
 1          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
 2          IT IS HEREBY STIPULATED by and between plaintiff Janet Hord and defendant Bill

 3 Me Later, Inc. (“Bill Me Later”), that Bill Me Later be dismissed from this action with prejudice
 4 pursuant to Federal Rules of Civil Procedure, Rule 41(a)(2), and that each party shall bear its own
 5 attorneys’ fees and costs.
 6
 7 DATED: November 13, 2018                    SAGARIA LAW, P.C.

 8                                             By:          /s/ Elliot W. Gale
 9                                             Elliot W. Gale
                                               Attorneys for Plaintiff
10                                             Janet Hord
11
     DATED: November 13, 2018                  HOLLAND & KNIGHT
12
13
                                               By:          /s/ David I. Holtzman.
14                                             David I. Holtzman
                                               Attorneys for Defendant
15
                                               Bill Me Later, Inc.
16
17          I, Elliot Gale, am the ECF user whose identification and password are being used to file this

18 Stipulation. I hereby attest that David I. Holtzman has concurred in this filing.
19 /s/ Elliot Gale
20                                               ORDER
21          Pursuant to the stipulation of the Parties, Bill Me Later, Inc. is dismissed with prejudice
22 and each party shall bear its own attorneys’ fees and costs. The Clerk of the Court is directed to
23 close this case.
24          IT IS SO ORDERED.
25 Dated: November 13, 2018
26
27
28

                                                       2
             STIPULATED REQUEST FOR DISMISSAL OF DEFENDANT BILL ME LATER, INC.; ORDER
